April 28, 2008 Via EDGAR and Federal Express United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street NE Mail Stop Washington, D.C. 20549 ATTN: Larry Spirgel, Assistant Director Inessa Kessman, Sr. Staff Accountant Dean Suchiro, Sr. Staff Accountant Jessica Plowgian, Staff Attorney Robert Bartelmes, Sr. Financial Analyst Re: RemoteMDx, Inc. Form 10-KSB for Fiscal Year Ended September 30, 2007 Filed January 15, 2008 Form 10-QSB for Fiscal Quarter Ended December 31, 2007 File No. 000-23153 Ladies and Gentlemen: We refer you to the letter of the staff of the Securities and Exchange Commission (the "Staff") dated March 13, 2008 (the"Comment Letter") with regard to the annual report on Form 10-KSB (the “Annual Report”) and the quarterly report on Form 10-QSB (the “Quarterly Report”) referenced above and filed by RemoteMDx, Inc. (“RemoteMDx” or the “Company”). This letter contains our responses to the Staff's comments set forth in the Comment Letter.In a telephone call on April 10, 2008, the Staff extended the time for the Company to respond to the Comment Letter to April 28, 2008.In response to the comments received from the Staff, on April 28, 2008, the Company has revised the disclosures contained in the Annual Report and the Quarterly Report, and intends to file its amended Annual Report on Form 10-KSB/A (the “10-KSB/A”) and its amended Quarterly Report on Form 10-QSB/A (the “10-QSB/A”) through its EDGAR agent after it has responded satisfactorily to all comments of the Staff.The 10-KSB/A and the 10-QSB/A are sometimes referred to collectively in this letter as the “Amended Reports.” For the convenience of the Staff, we have provided with the hard copy of this letter five copies of this letter, which will be delivered by Federal Express.As supplemental information, accompanying the hard copy of this letter are copies of the draft 10-KSB/A and draft 10-QSB/A. Securities and Exchange Commission April 28, Page2of 16 Form 10-KSB for the Fiscal Year Ended September 30, 2007 General 1. It appears that your market capitalization exceeded $25 million at December 14, 2007 and December 12, 2006.Please tell us why you meet the definition of “small business issuer” set forth in Item 10 of Regulation S-B. Response For purposes of determining the public float of a company in assessing whether or not that entity is a “small business issuer” under Item 10 of Regulation S-B, the note under Item 10(a)(1)(iv) reads, in part, “The public float of a reporting company shall be computed by use of the price at which the stock was last sold, or the average of the bid and asked prices of such stock, on a date within 60 days prior to the end of its most recent fiscal year.” Item 10(a)(2)(iii) provides, “Once a small business issuer becomes a reporting company it will remain a small business issuer until it exceeds the revenue limit or the public float limit at the end of two consecutive years.”Item 10(a)(2)(v) indicates, “The determination [as to the reporting category] made for a reporting company at the end of its fiscal year governs all reports relating to the next fiscal year. An issuer may not change from one category to another with respect to its reports under the Exchange Act for a single fiscal year.” Following receipt of the Comment Letter, the Company reviewed and calculated its public float during the 60-day periods prior to September 30, 2005, 2006, and 2007.Based on the calculations made by the Company following the instructions in Item 10 noted above, the Company determined that it properly remained a small business issuer and reported on Form 10-KSB for the years indicated.The Company’s public float during the applicable periods in 2006 and 2007 did exceed the $25 million threshold and the Company should have filed its first quarterly report in fiscal year 2008 on Form 10-Q, rather than Form 10-QSB.As discussed in a March 18, 2008 telephone conference with the Staff, quarterly reports for fiscal periods subsequent to December 31, 2007 will be filed on Form 10-Q and the annual report for fiscal year 2008 will be filed on Form 10-K. Intellectual Property, page 7 2. Disclose the duration of the four U.S. and one Chinese patent you reference in the first sentence of this section.See Item 101(b)(vii) of Regulation S-B. Response: The Company will amend the disclosure in the 10-KSB/A to include the requested information concerning its intellectual property, including the patents referenced in this Comment.The tables, as amended, will include the issue dates, the expiration dates, and the status of all issued and pending patents of the Company.See pages 6 to 8 of the draft 10-KSB/A. Securities and Exchange Commission April 28, Page 3 of 16 Market for Common Equity and Related Stockholder Matters, page 12 3. Revise this disclosure to include the high and low bid price information for each quarter as required by Item 201(a)(1)(ii) of Regulation S-B. Response: The Company will revise the disclosure to include the high and low bid prices of the Company’s common stock required by Item 201(a)(1)(ii).(See the draft 10-KSB/A, page 11).For the Staff’s convenience, the revised disclosures regarding the high and low bid prices are set forth below as they are expected to appear in the 10-KSB/A. Market Information.Our common stock is traded on the OTC Bulletin Board of the National Association of Securities Dealers, Inc., under the symbol “RMDX.OB.”The following table sets forth the range of high and low bid prices of our common stock as reported on the OTC Bulletin Board of the National Association of Securities Dealers, Inc. for the periods indicated. The sales information is available online at http://otcbb.com. High Low Fiscal Year 2006 First Quarter $ 0.90 $ 0.75 Second Quarter $ 0.70 $ 0.55 Third Quarter $ 1.85 $ 1.56 Fourth Quarter $ 2.06 $ 1.99 Fiscal Year 2007 First Quarter $ 1.63 $ 1.51 Second Quarter $ 1.54 $ 1.40 Third Quarter $ 1.69 $ 1.60 Fourth Quarter $ 2.84 $ 2.40 Recent Sales of Unregistered Securities, page 12 4. Disclose all of the specific information required by Item 701(b) of Regulation S-B including the facts relied upon to claim exemption from registration under the Securities Act of 1933. Response: The Company will amend the disclosure in the 10-KSB/A to include the information required by Item 701(b).(See the draft 10-KSB/A, pages 12 to Securities and Exchange Commission April 28, Page 4 of 16 Management’s Discussion and Analysis or Plan of Operation, page 14 5. We note the statement on page 25 that your business plan anticipates significant growth through sales and acquisitions.The Commission’s Interpretive Release No. 33-8350, “Commission Guidance Regarding Management’s Discussion and Analysis of Financial Condition and Results of Operations,” explains that companies must discuss and analyze known trends, events, demands, commitments and uncertainties that are reasonably likely to have a material effect on financial condition or operating performance.Please consider expanding your MD&A, including your liquidity section, to provide quantitative analysis to the extent practicable of any known material trends or uncertainties associated with the expansion of your services, as well as the consummation of any acquisition or sale of businesses, products or technologies. Response: The Company will amend its Management’s Discussion and Analysis (“MD&A”) in the 10-KSB/A to provide information known to management as requested by the Staff in the Comment Letter.Specifically, the 10-KSB/A will, commencing on page 15, include an introductory section that outlines the purpose and structure of MD&A, and an “Overview” section which describes the Company’s business, markets, objectives, focuses, strategies, and challenges. Selling, General and Administrative Expenses, Page 15 6. Tell us the nature of the amortization from TrakerPAL [sic] devices and communication services from cellular charges on non-billable units.Also, tell us why these costs should be included in selling, general and administrative expenses instead of costs of goods sold. Refer to your basis in accounting literature. Response: The Company purchases TrackerPAL devices from a contract manufacturer and leases or sells them to customers.In determining the economic useful life of the TrackerPAL, the Company researched comparable equipment held by other companies within the industry and determined that a three-year life for the devices was appropriate.Devices that are leased or remain in the Company’s possession because they have not been sold are amortized over three years.Although the devices may have a physical life of longer than three years, due to rapid changes in electronic monitoring technology, the potential for obsolescence suggests that a three-year life is reasonable.Management periodically assesses this useful life for appropriateness.Management has concluded that the three-year amortization period remained appropriate as of September 30, 2007.See “Cost of Sales” on pages 19 and 20 of the draft 10-KSB/A. Securities and Exchange Commission April 28, Page 5 of 16 Embedded in each TrackerPAL device is a Subscriber Identity Module (“SIM”) which enables the TrackerPAL device to transfer voice and data information to a monitoring center.The Company incurs monthly communication costs for each SIM purchased.The Company incurs these monthly SIM charges for TrackerPAL devices regardless of whether or not the devices generate revenue because SIM cards are ordered and inserted into the devices prior to the devices being sold or leased. For the year ended September 30, 2007, the Company reported amortization expense of $826,425 and communication expenses of $2,266,627 for non-billable units as selling, general and administrative expenses. A non-billable unit is a TrackerPAL device that did not generate any revenue for the period.We were unable to identify any U.S. GAAP specifying the appropriate classification of these expenses in the statement of operations.Therefore, we looked to general practices of similar companies and determined to reclassify these expenses to cost of sales.We believe this reclassification in the Amended Reports is appropriate because the non-billable units do not directly meet the definition of research and development assets, they are not promotional assets, and they are not used by the Company for internal purposes.The disclosure will be amended in the 10-KSB/A to reflect this reclassification. For the three months ended December 31, 2007, the Company reported amortization expense of $211,181 and communication expenses of $438,832 for non-billable units as selling, general and administrative expenses.We were unable to identify any U.S. GAAP specifying appropriate classification of these expenses in the statement of operations.Therefore, we looked to general practices of similar companies and determined to reclassify these expenses to cost of sales.We believe this reclassification in the Amended Reports is appropriate because the non-billable units do not directly meet the definition of research and development assets, they are not promotional assets, and they are not used by the Company for internal purposes. The disclosure will be amended in the 10-QSB/A to reflect this reclassification. Royalty Settlement Expense, page 16 7. Tell us and disclose in your footnotes more detailed information regarding your settlement valued at $1,759,010 to settle an outstanding obligation to pay $0.10 for each active TracherPAL [sic] device per day.Also, tell us why the royalty expenses are not included in cost of goods sold and why these expenses were not previously accrued. Response: We will amend the disclosure to discuss the settlements of two existing royalty agreements.The Company previously had entered into two agreements requiring it to pay royalties on electronic monitoring devices in service with customers.The 10-KSB/A will contain a discussion of the terms of each agreement, as follows. Futuristic Medical Devices, LLC On January 8, 2007, the Company entered into an agreement with Futuristic Medical Devices, LLC (“Futuristic”) under which the Company was required to pay a royalty of $0.057 Securities and Exchange Commission April 28, Page 6 of 16 per day for each device in service with a customer through June 30, 2009.On July 18, 2007, the Company and Futuristic terminated the agreement and settled all obligations in exchange for the Company issuing 1,188,520 shares of the Company’s common stock valued at $1,759,010, or $1.48 per share (based on the quoted market price of the Company’s common stock on that date).Of the 1,188,520 shares of common stock issued, 88,520 were issued to settle royalty obligations incurred by the Company through July 18, 2007.The obligation incurred by the Company through July 18, 2007 of $19,072 had not been accrued by the Company as of that date, but it was not material to the fair presentation of the financial statements taken as a whole.The remaining 1,100,000 shares of common stock were issued to settle any future royalty obligations that may be owed by the Company.The $1,759,010 settlement of expenses for past and future royalties was shown as operating expense in the consolidated statement of operations for the year ended September 30, 2007 included in the Annual Report.We were unable to identify any U.S. GAAP specifying appropriate classification of these expenses in the statement of operations.Therefore, we looked to general practices of similar companies and determined to reclassify these expenses to cost of sales.We believe this reclassification is appropriate because the $1,759,010 settlement expenses do not directly meet the definition of research and development expenses, they are not promotional expenses, and they are not general or administrative expenses. PFK Development Group, Ltd. On February 1, 2006, the Company entered into a consulting agreement with PFK
